DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 7/06/2022, has been entered and carefully considered. Claims 1 and 7 are amended, and claims 2 and 10 are canceled. Claims 1-2, 4-9 and 11-14 are currently pending.

					Response to Arguments
2.	Applicant’s arguments, filed on 7/06/2022, pages 7-9, with respect to claim 1, have been fully considered but are not persuasive. 
Applicant argues (1) McFarland does not teach "detecting that a second Wi-Fi device in the plurality connected directly to the first Wi-Fi device has disconnected from an initial channel of an initial sub-band by detecting that no Wi-Fi connection maintenance frame has been received, on the initial channel, coming from the second Wi-Fi device, during a predefined period, the initial channel being used by the plurality of Wi-Fi devices for implementing the backhaul network," as required by amended claim 1; (2) None of the cited prior art discloses “- verifying whether the second Wi-Fi device has reconnected to the initial channel ; - in the case where the second Wi-Fi device has reconnected to the initial channel, causing the first Wi-Fi device to migrate to the initial channel; - otherwise, waiting during a predefined period and repeating said verifying; and - otherwise, remaining on the backup initial channel in the case where the first Wi-Fi device determines that the second Wi-Fi device has reconnected to the initial channel, and, otherwise, repeating b)”. The examiner respectfully disagrees.
	Regarding the first argument, applicant indicated McFarland [0020] the de-authenticate frame is received on the initial channel and it is the reception of this frame on the initial channel that indicates to the station a disconnection from the access point.
McFarland [0020, 0062-0063, 0074] upon the access point detects radar on the current channel of operation, the access point broadcast a de-authenticate frame (i.e., maintenance frame), which silences all stations and results in disassociation with the access point, is sent only after the expiration of a channel switch time. This timing prevents 802.11h compliant stations from receiving the de-authenticate frame. Upon losing contact with the access point, a station is programmed to cease data transmission within 1 second). [0039, 0056-0057] describes the access point can populate a BSS-free channel list of allowed channels that are currently transmission free or have an acceptable level of current WLAN transmission (i.e., initial channels), Figs. 3A and 3B illustrate, step 301, the access point (first Wi-Fi device) performs radar scanning of the current channel during normal operation (i.e., initial channel being used for implementing the backhaul network). Step 302, upon the access point detects radar on the current channel of operation, the access point ceases current transmission and disassociates with all stations (i.e., the second Wi-Fi devices has disconnected). 
Regarding the second argument, Lenzini [0053, 0063] describes the root node maintains multiple set of frequencies (i.e., initial channel) including the set A of frequencies configured for the various links of the wireless network, i.e., in use, as shown in Fig. 1, and a set S of spare frequencies which can be assigned in case of new DFS events. [0079-0083, 0089-0098] Fig. 5, describes the steps of if radar is detected on a frequency fa, all Wi-Fi device of the family must change from the from frequency fa to frequency fb (backup channel). In the event that if the parent node detects radar in the new channel fb (i.e., backup channel), and thus determines that the new channel fb cannot be used, the parent node ensure that all children nodes move to the fallback channel fs (initial channel)); [0091, 0098, 0102-0108] Fig. 5 describes the parent node broadcast the Ready To Change message with time interval tb and ts for moving back to the fallback channel fs, and the child node switch to the fallback channel fs and ensure that the local group of nodes (parent and child nodes) does not loose interconnectivity on the fallback channel fs (i.e., the parent node and child node both migrate to the initial channel), otherwise, waits until the finalization time ts, so as to accelerate the procedure especially in case the new channel must be obtained from the Root DFSA.
Claim Objections
3.	Claim 3 is objected to because of the following informalities:  Claims 3 is directed to “the method of claim 2”. Since claim 2 is canceled. Examiner suggests that claim 3 is  “The method according to claim 1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al., (US 2004/0156336) hereinafter McFarland, in view of Lenzini et al., (US 2012/0258749), hereinafter Lenzini, and in view of Wu et al., (US 2013/0135995), hereinafter Wu.
Regarding Claim 1, McFarland teaches A method for managing a communication channel used by a plurality of Wi-Fi devices of a Wi-Fi network of the backhaul type in order to implement a backhaul network in said Wi-Fi network ([Para. 0003, 0008-0009, 0013, 0039] the present invention relates to wireless local area network (WLAN) (backhaul type Wi-Fi network) and particularly to techniques in WLAN devices including access point and one or more stations perform startup scans for radar to identify radar-free channels for an acceptable backup channel), 
wherein the method is executed by a first Wi-Fi device in the plurality and comprises: a) detecting that a second Wi-Fi device in the plurality connected directly to the first Wi-Fi device has disconnected from an initial channel of an initial sub-band by detecting that no Wi-Fi connection maintenance frame has been received, on the initial channel, coming from the second Wi-Fi device, during a predefined period, the initial channel being used by the plurality of Wi-Fi devices for implementing the backhaul network ([Para. 0039, 0056-0057] describes the access point can populate a BSS-free channel list of allowed channels that are currently transmission free or have an acceptable level of current WLAN transmission (i.e., initial channels), Figs. 3A and 3B illustrate, step 301, the access point (first Wi-Fi device) performs radar scanning of the current channel during normal operation (i.e., initial channel being used for implementing the backhaul network). Step 302, upon the access point detects radar on the current channel of operation, the access point ceases current transmission and disassociates with all stations (i.e., the second Wi-Fi devices has disconnected). [Para. 0020, 0062-0063, 0074] upon the access point detects radar on the current channel of operation, the access point broadcast a channel switch frame to all stations to ensure all stations cease data transmission immediately and the access point broadcast a de-authenticate frame (i.e., maintenance frame), which silences all stations and results in disassociation with the access point, is sent only after the expiration of a channel switch time. This timing prevents 802.11h compliant stations from receiving the de-authenticate frame. Upon losing contact with the access point, a station is programmed to cease data transmission within 1 second), 
b) following this detection, listening on each communication channel of a predefined sub-band, referred to as a backup sub-band, to which the second Wi-Fi device is able to migrate in order to implement the backhaul network in the event of detection, by the second Wi-Fi device, of a radar signal on the initial channel, the initial and backup sub-band being different ([Para. 0019-0023] When radar is detected on the current channel of operation, the access point can select backup channels in the sub-band of 5150-5350 MHz that are from the radar-free channel list (the stations is able to switch to). [Para. 0032, 0036, 0051-0053] in the case of radar detection in the operating channel, the access point scans a new selected channel from for radar and determining an acceptable backup channel for a channel switch. In one embodiment, channels can be selected from each sub-band, i.e. 5150-5250 MHz, 5250-5350 MHz, and 5470-5725 MHz from the allowed channel list. The current channel and the backup channel are different channel); - causing the first Wi-Fi device to migrate to the backup channel ([Para. 0075] the access point moves to the new channel and commences sending beacons on this new channel, which is in the sub-band of the radar-free channel list with backup channel switching operation [0019]).
McFarland does not disclose in the event of reception on a channel of the backup sub-band, referred to as a backup channel, by the first Wi-Fi device of a frame containing an identifier of the second device and verifying whether the second Wi-Fi device has reconnected to the initial channel; in the case where the second Wi-Fi device has reconnected to the initial channel, causing the first Wi-Fi device to migrate to the initial channel - otherwise, waiting during a predefined period and repeating said verifying; and - otherwise, remaining on the initial channel in the case where the first Wi-Fi device determines that the second Wi-Fi device has reconnected to the initial channel, and, otherwise, repeating b).
Wu teaches in the event of reception on a channel of the backup sub-band, referred to as a backup channel, by the first Wi-Fi device of a frame containing an identifier of the second device ([Para. 0029-0030, 0037, 0041-0043] described the gateway (i.e., root node) would collect the channel information reports of the backup channels from all the devices including the ESSID and its MAC address (identifier of the second device) in the beacon to calculate the total load of a backup channel list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland and Wu to implement an interference free channel available and switches to that channel to improve the quality of service for the mobile device [0020]. 
The combination of McFarland and Wu does not disclose verifying whether the second Wi-Fi device has reconnected to the initial channel; in the case where the second Wi-Fi device has reconnected to the initial channel, causing the first Wi-Fi device to migrate to the initial channel - otherwise, waiting during a predefined period and repeating said verifying; and - otherwise, remaining on the initial channel in the case where the first Wi-Fi device determines that the second Wi-Fi device has reconnected to the initial channel, and, otherwise, repeating b).
Lenzini teaches - verifying whether the second Wi-Fi device has reconnected to the initial channel ([Para. 0053, 0063] describes the root node maintains multiple set of frequencies (i.e., initial channel) including the set A of frequencies configured for the various links of the wireless network, i.e., in use, as shown in Fig. 1, and a set S of spare frequencies which can be assigned in case of new DFS events. [Para. 0079-0083, 0089-0098] Fig. 5, describes if radar is detected on a frequency fa, all Wi-Fi device of the family must change from the from frequency fa to frequency fb (backup channel). In the event that if the parent node detects radar in the new channel fb (i.e., backup channel), and thus determines that the new channel fb cannot be used, the parent node ensure that all children nodes move to the fallback channel fs (initial channel)); - in the case where the second Wi-Fi device has reconnected to the initial channel, causing the first Wi-Fi device to migrate to the initial channel - otherwise, waiting during a predefined period and repeating said verifying; and - otherwise, remaining on the initial channel in the case where the first Wi-Fi device determines that the second Wi-Fi device has reconnected to the initial channel, and, otherwise, repeating b). ([Para. 0091, 0098, 0102-0108] Fig. 5 describes the parent node broadcast the Ready To Change message with time interval tb and ts for moving back to the fallback channel fs, and the child node switch to the fallback channel fs and ensure that the local group of nodes (parent and child nodes) does not loose interconnectivity on the fallback channel fs (i.e., the parent node and child node both migrate to the initial channel), otherwise, waits until the finalization time ts, so as to accelerate the procedure especially in case the new channel must be obtained from the Root DFSA.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland, Wu and Lenzini to implement frequency management to identifying backup channels for a channel switch, and efficiently changing channels in the event of radar detection in the operating channel to avoiding changes in the routing status, and minimizing overall network interference [0027].

Regarding Claim 3, the combination of McFarland, Wu and Lenzini, specifically, McFarland teaches wherein the backup sub-band is a sub-band of a frequency sub-band that can be used by a Wi-Fi network whereon no detection of a radar signal is possible. ([Para. 0019, 0023, 0061] describes at least one backup channel in the sub-band of 5150-5250 MHz is radar-free (i.e., whereon no detection of a radar signal is possible), where radar is detected).
 
Regarding Claim 4, the combination of McFarland, Wu and Lenzini, specifically, McFarland teaches wherein the backup channel is predefined in the backup sub-band. ([Para. 0012, 0064] a short list of backup channels have been pre-scanned for radar per the required period. The 5150-5250 MHz sub-band is predetermined sub-bands that have no radars and do not require radar scanning, and is called a radar-exempt sub-band).

Regarding Claim 6, the combination of McFarland and Wu does not disclose wherein each Wi-Fi device in the plurality comprises a module, referred to as an access-point module, adapted for causing said Wi-Fi device to function in access-point mode in the backhaul network, and a module, referred to as a station module, adapted for causing said Wi-Fi device to function in station mode in the backhaul network, the first Wi-Fi device functioning in access-point mode vis-a-vis the second Wi-Fi device, which functions in station mode vis-a-vis the first Wi-Fi device, or the first Wi-Fi device functioning in station mode vis-a-vis the second Wi-Fi device which functions in access-point mode vis-a-vis the first Wi-Fi device. 
Lenzini teaches wherein each Wi-Fi device in the plurality comprises a module, referred to as an access-point module, adapted for causing said Wi-Fi device to function in access-point mode in the backhaul network, and a module, referred to as a station module, adapted for causing said Wi-Fi device to function in station mode in the backhaul network, the first Wi-Fi device functioning in access-point mode vis-a-vis the second Wi-Fi device, which functions in station mode vis-a-vis the first Wi-Fi device, or the first Wi-Fi device functioning in station mode vis-a-vis the second Wi-Fi device which functions in access-point mode vis-a-vis the first Wi-Fi device ([Para. 0042, 0051, 0065] each of the communication node (e.g. parent access points 1 and 2) runs includes a set of modules referred to as DFSA implementing the mesh DFS functions both as a child (i.e., leaf nodes station mode) and as parent node (i.e., root access point mode) in the backhaul channel F4 as shown in Fig. 1, where the root node 1 as a “parent node” to the node 2 as a “child node” are connected via backhaul channel, F4.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland, Wu and Lenzini to implement frequency management to identifying backup channels for a channel switch, and efficiently changing channels in the event of radar detection in the operating channel to avoiding changes in the routing status, and minimizing overall network interference [0027].

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over McFarland in view of Wu and Lenzini. McFarland does not disclose wherein the Wi-Fi device, referred to as the first Wi-Fi device, comprises at least one processor.  Wu teaches wherein the Wi-Fi device, referred to as the first Wi-Fi device, comprises at least one processor ([Para. 0045] Fig. 7 shows the wireless device includes processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland, Wu and Lenzini to implement frequency management to identifying backup channels for a channel switch, and efficiently changing channels in the event of radar detection in the operating channel to avoiding changes in the routing status, and minimizing overall network interference [0027].

 Regarding Claim 8, the combination of McFarland and Wu does not disclose wherein each Wi-Fi device in the plurality comprises a module, referred to as an access-point module, adapted for causing said Wi-Fi device to function in access-point mode in the backhaul network, and a module, referred to as a station module, adapted for causing the Wi-Fi device to function in station mode in the backhaul network, the Wi-Fi devices in the plurality being organized in a parent/child hierarchy, a first Wi-Fi device in the plurality being the parent of a second Wi-Fi device in the plurality when it is functioning in access-point mode vis-a-vis the second Wi-Fi device, which for its part functions in station mode vis-a-vis the first Wi-Fi device, the plurality of Wi-Fi devices comprising at least one exclusively parent Wi-Fi device, and at least one exclusively child Wi-Fi device.
Lenzini teaches wherein each Wi-Fi device in the plurality comprises a module, referred to as an access-point module, adapted for causing said Wi-Fi device to function in access-point mode in the backhaul network, and a module, referred to as a station module, adapted for causing the Wi-Fi device to function in station mode in the backhaul network, the Wi-Fi devices in the plurality being organized in a parent/child hierarchy, a first Wi-Fi device in the plurality being the parent of a second Wi-Fi device in the plurality when it is functioning in access-point mode vis-a-vis the second Wi-Fi device, which for its part functions in station mode vis-a-vis the first Wi-Fi device, the plurality of Wi-Fi devices comprising at least one exclusively parent Wi-Fi device, and at least one exclusively child Wi-Fi device. ([Para. 0042, 0051, 0065] each of the communication node (e.g. parent access points 1 and 2) runs includes a set of modules referred to as DFSA implementing the mesh DFS functions both as a child (i.e., leaf nodes station mode) and as parent node (i.e., root access point mode) in the backhaul channel F4 as shown in Fig. 1, where the root node 1 as a “parent node” to the node 2 as a “child node” are connected via backhaul channel, F4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland, Wu and Lenzini to implement frequency management to identifying backup channels for a channel switch, and efficiently changing channels in the event of radar detection in the operating channel to avoiding changes in the routing status, and minimizing overall network interference [0027].

Regarding Claim 9, the combination of McFarland and Wu does not disclose wherein the plurality of Wi-Fi devices comprise at least one conjointly parent and child Wi-Fi device.
Lenzini teaches wherein the plurality of Wi-Fi devices comprise at least one conjointly parent and child Wi-Fi device. (Para. 0042] Fig. 1 shows the root node 1 as parent node is connected by the child nodes 2 and 4 in the backhaul network.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland, Wu and Lenzini to implement frequency management to identifying backup channels for a channel switch, and efficiently changing channels in the event of radar detection in the operating channel to avoiding changes in the routing status, and minimizing overall network interference [0027].

Regarding Claim 11, McFarland does not disclose a non-transitory storage medium; storing a computer program comprising instructions for implementing, by a device, the method according to claim 1, when said instructions are executed by a processor of said device.
 Wu teaches A non-transitory storage medium; storing a computer program comprising instructions for implementing, by a device, the method according to claim 1, when said instructions are executed by a processor of said device ([Para. 0048] the wireless access point is implemented includes processor and memory storing program or instruction code executed by the processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland and Wu to implement an interference free channel available and switches to that channel to improve the quality of service for the mobile device [0020]. 
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view of Wu and Lenzini as applied to claim 1 above and further in view of   Patwardhan et al., (US 2019/0239096), hereinafter Patwardhan. 

Regarding Claim 5, the combination of McFarland, Wu and Lenzini does not disclose wherein each Wi-Fi device in the plurality comprises a plurality of radio modules, at least one first radio module being used for implementing the backhaul network using the initial channel and at least one second radio module being used for implementing an access network enabling Wi-Fi terminals to connect to one of the Wi-Fi devices implementing the backhaul network
Patwardhan teaches wherein each Wi-Fi device in the plurality comprises a plurality of radio modules, at least one first radio module being used for implementing the backhaul network using the initial channel and at least one second radio module being used for implementing an access network enabling Wi-Fi terminals to connect to one of the Wi-Fi devices implementing the backhaul network ([Para. 0014-0018, 0021-0027] Fig. 1 shows the backhaul connection is established between mesh points 120, 130, 140, and 150. In this example, each mesh node (e.g., mesh portal or mesh point) can be an access point with two radios. For example, mesh point 110, radio R1 112 operating on split channels on 2.4 GHz and 5GHz, and R2 114 on a 5 GHz channel. The APs often use one wireless communication band (e.g., 5 GHz band) for transmitting wireless backhaul traffic and another wireless communication band (e.g., 2.4 GHz band) to serve client devices for transmitting client data traffic), and wherein, at each migration of a Wi-Fi device in the plurality to a backup channel, the Wi-Fi device uses a second radio module for communicating on the backup channel.  ([Para. 0027-] Fig. 2 shows plurality of APs configured as a mesh portal. The AP may choose the R2 214 on the 5 GHz channel for backhaul and backhaul channel using R2 radio 214 and R1 radio 212 for the 2.4 GHz channel to be configured as a backup backhaul connection between mesh portals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from McFarland, Wu, Lenzini and Patwardhan to implement backup channel for the backhaul channel to improve efficiency and redundancy in the event of a backhaul link failure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170135104, Emmanuel et al. discloses Dedicated backhaul for whole home coverage.
US 10419103, Perdew et al. discloses Cognitive heterogeneous ad hoc mesh network.
 US 20190342795, McFarland et al. discloses Dynamic frequency selection in distributed Wi-Fi networks.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413       

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413